Citation Nr: 0029824	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  99-01 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for a psychiatric 
disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for nicotine 
dependence.

5.  Entitlement to service connection for a lung disorder, 
including as a result of cigarette smoking during active 
service and/or as a result of nicotine dependence acquired 
during active service.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from June 1960 to August 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that denied the above claims.  The case 
was thereafter transferred to the RO in Montgomery, Alabama.  
Although the July 1998 rating decision failed to consider 
whether service connection was warranted for a lung disorder 
as a tobacco-related disability as requested by the veteran 
in his claim of October 1997, this was accomplished by means 
of a February 1999 rating decision. 

In August 2000, a video-conference hearing was held before 
the undersigned Acting Veterans Law Judge making this 
decision who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 2000).


REMAND

Further development is warranted prior to adjudication of the 
veteran's claims. Additional evidence, consisting of VA 
treatment records, was received at the RO in February and 
March 1999, subsequent to the issuance of the November 1998 
statement of the case.  As the veteran has not waived RO 
consideration of this evidence, a remand to the RO for the 
issuance of a supplemental statement of the case is required.  
38 C.F.R. §§ 19.31, 19.37, 20.1304(c) (2000).            

Additionally, potentially relevant records have not been 
obtained by the RO.  For example, the veteran has provided 
authorizations for release of information for Dr. David M. 
Tripses; T.W. McIntyre, M.D.; Dr. Russell S. Yocum; Harris 
Methodist Northwest Hospital; Marvin W. Polson, D.C.; and 
Cullman Regional Medical Center.  He stated that he was 
treated by these medical providers from January 1970 to 
present.  He was also reportedly treated for back problems at 
Harris Hospital in 1995 and more recently for a lung disorder 
at the VA Medical Center (VAMC) in Birmingham, Alabama.  
These records should be obtained on remand, as VA has a duty 
to assist the veteran in the development of facts pertinent 
to his claims.  See 38 C.F.R. § 3.103(a) (2000).

Given the uncertainty of the etiology of the veteran's 
current psychiatric, pulmonary, and back disorders and 
nicotine dependence, on remand he should be afforded 
appropriate VA examinations to resolve these matters.  See 
Horowitz v. Brown, 5 Vet. App. 217 (1993) (where there is a 
reasonable possibility that a current condition is related to 
or is a residual of a condition experienced in service, the 
Board should seek "a medical opinion as to whether [the 
claimant's] current disabilities are in any way related to or 
a residual of those experienced in service.")  Medical 
expertise informed by full review of the history and 
appropriate testing and examination is required.

Finally, the Board notes the RO denied the veteran's claims 
as not well-grounded, a legal basis no longer in effect.  
Accordingly, the Board finds that a review of the prior 
decision should be undertaken by the RO based on the current 
state of the law.

Therefore, this case is REMANDED for the following:
 
1.  Request that the veteran provide a 
list of those who have treated him for 
his claimed disabilities since his 
separation from service and obtain all 
records of any treatment reported by the 
veteran that are not already in the 
claims file.  The Board is particularly 
interested in any treatment received from 
Dr. David M. Tripses; T.W. McIntyre, 
M.D.; Dr. Russell S. Yocum; and Marvin W. 
Polson, D.C.; and at Harris Methodist 
Northwest Hospital; Cullman Regional 
Medical Center; Harris Hospital; and 
dated since 1998 at the VAMC in 
Birmingham, Alabama.

With respect to any VA records, all 
records maintained are to be requested, 
to include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  
 
If requests for any private treatment 
records are not successful, tell the 
veteran and his representative so that 
the veteran will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claims.  38 
CFR 3.159(c).

2.  After obtaining as many of the above 
records as possible, afford the veteran VA 
mental disorders and pulmonary examinations.  
The claims folder and a copy of this remand 
are to be made available to the examiners 
prior to the examinations, and the examiners 
are asked to indicate that he or she has 
reviewed the claims folder.  All necessary 
tests are to be done.

Following examination of the veteran, the 
psychiatric examiner should indicate the 
exact diagnosis or diagnoses of the 
veteran's psychiatric disorder(s), 
including any depression, etc.  The 
examiner is asked to render an opinion as 
to the date of onset and etiology of the 
veteran's psychiatric disorders.  For 
example, is any such condition related to 
any in-service disease or injury?

The psychiatric examiner should also 
provide responses to the following 
questions:

a.  What is the likelihood that 
nicotine-dependence, as the criteria for 
diagnosing that disorder is set forth in 
the Diagnostic and Statistical Manual for 
Mental Disorders (4th ed. rev., 1994) 
(DSM-IV), was acquired by the veteran 
during military service?  Is nicotine 
dependence a disease?

b.  What is the likelihood that the 
veteran continued using tobacco after 
service as a result of acquiring nicotine 
dependence in service?  

c.  If nicotine dependence was acquired 
during active service, does the evidence 
show that the veteran sustained full 
remission of the service-related nicotine 
dependence and subsequent resumption of 
the use of tobacco products?

The pulmonary examiner is asked to 
provide accurate diagnoses of all current 
pulmonary disorders the veteran has and 
determine the date of onset and etiology 
of all such disorders.  The pulmonary 
examiner should provide responses to the 
following questions:

a.  Is it at least as likely as not that 
any current pulmonary disorder is related 
to any in-service disease or injury, 
i.e., the in-service pulmonary 
symptomatology and/or findings noted in 
the service medical records?

b.  Is it at least as likely as not that 
any nicotine dependence acquired in 
military service (that led to the post-
service usage of tobacco) caused or 
aggravated any current pulmonary 
disorder?  

c.  If it is not likely or cannot be said 
with more than speculation that the 
veteran acquired nicotine dependence in 
military service, to what extent did the 
approximately three years of smoking in 
service contribute to any current 
pulmonary disorder as opposed to the many 
post-service years of smoking?

If opinions on the requested information 
cannot be stated with certainty, they should 
be expressed within a range of probability, 
if possible.  If the examiners are only able 
to theorize or speculate on a given matter, 
the examiners should so state.

The examiners must provide comprehensive 
reports including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.  If further 
consultation with other specialists is 
determined to be warranted in order to 
respond to the foregoing questions, such 
consultations are to be accomplished prior 
to completion of the reports.

3.  Afford the veteran an appropriate VA 
examination to determine the etiology and 
date of onset of his back disorder.  The 
claims folder and a copy of this remand are 
to be made available to the examiner prior to 
the examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All necessary tests are to be 
done.

Following examination of the veteran, the 
examiner should indicate the exact 
diagnosis or diagnoses of the veteran's 
back disorder.  The examiner is asked to 
render an opinion as to the date of onset 
and etiology of the veteran's back 
disorder.  For example, is it at least as 
likely as not that any back condition is 
related to any in-service disease or 
injury, i.e., the in-service back 
symptomatology and/or findings noted in 
the service medical records?

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition at 
issue, such testing or examination is to 
be accomplished prior to completion of the 
examination report.

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination reports.  
If the requested examinations do not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the reports 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000);  see also Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  Readjudicate the veteran's claims on 
the merits, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained since the issuance 
of the November 1998 statement of the 
case.  

6.  If the decision with respect to the 
claims remains adverse to the veteran, he 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

